                Case 2:19-cr-00260-RSM Document 81 Filed 09/07/21 Page 1 of 1



                                                  CHIEF JUDGE RICARDO S. MARTINEZ
 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     UNITED STATES OF AMERICA,                   )   No. CR19-260RSM
 7                                               )
                     Plaintiff,                  )
 8                                               )   ORDER GRANTING MOTION TO
           v.                                    )   SEAL DEFENDANT’S MOTION FOR
 9                                               )   RECONSIDERATION OF ORDER
     ROSALIANA LOPEZ-RODRIGUEZ,                  )   GRANTING GOVERNMENT’S
10                                               )   MOTION RE: DISCLOSURE
                     Defendant.                  )
11                                               )
12          THIS MATTER has come before the undersigned on the motion of defendant,
13   Rosaliana Lopez-Rodriguez, to file the Motion for Reconsideration of Order Granting
14   Government’s Motion Re: Disclosure under seal. The Court finds there are compelling
15   reasons to permit the filing of the document under seal.
16          IT IS HEREBY ORDERED that the defendant shall be permitted to file the
17   Motion for Reconsideration under seal.
18          DATED this 7th day of September, 2021.
19
20                                             A
                                               RICARDO S. MARTINEZ
21                                             CHIEF UNITED STATES DISTRICT JUDGE
22   Presented by:
23
     s/ Michael Filipovic
24
     Federal Public Defender
25   s/ Nancy Tenney
     Assistant Federal Public Defender
26   Attorneys for Rosaliana Lopez-Rodriguez
      ORDER GRANTING MOTION TO                                  FEDERAL PUBLIC DEFENDER
      SEAL DEFENDANT’S MOTION                                      1601 Fifth Avenue, Suite 700
      FOR RECONSIDERATION                                            Seattle, Washington 98101
      (Lopez-Rodriguez; CR19-260RSM)                                            (206) 553-1100
